Citation Nr: 1723258	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-23 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for recurrent bicep tendinitis, right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from July 1986 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claim for entitlement to a compensable rating for recurrent bicep tendinitis, right shoulder. 

A hearing was held on October 31, 2011, in Philadelphia, Pennsylvania, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In March 2014 and July 2016 the appeal was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, it is necessary to provide an adequate examination of the Veteran's right shoulder disability.  The Board has reviewed the Veteran's most recent VA examination findings, from April 2014, and concludes that these findings do not meet the specifications of Correia v. McDonald, 28 Vet. App. 158, 168-169 (2016).  Although range of motion testing was conducted on the Veteran's right shoulder, the examiner did not indicate whether range of motion testing was conducted in active motion, passive motion, weight-bearing and nonweight-bearing, nor was the range of motion of his opposite undamaged joint tested.  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id. at 165.  Further, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA examination is required.  Given this, further examination is thus necessary under 38 C.F.R. § 3.159(c) (4).

The Board also notes that letters that were sent to the Veteran's last address of record have been returned as undeliverable.  The AOJ made efforts to contact the Veteran by telephone to verify his address, but no response was received.  In addition, the Board acknowledges that the record does not show that the Veteran provided the AOJ with an updated mailing address.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that VA's duty to assist Veterans is not always a "one-way street").  The AOJ conducted a record search and found a new address for the Veteran identified as 810 N. Markoe St. in Philadelphia, Pennsylvania.  Correspondence sent to this address in September 2016 was returned as undeliverable.  However, correspondence also mailed to the 810 N. Markoe St.  address in February 2017 and May 2017 was presumably delivered, as it was not returned as undeliverable.  Despite the fact that no new address has been reported, the Board is concerned that the September 2016 letter was returned as undeliverable, and finds that an attempt should be made to confirm that this remains the Veteran's address.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps, to include seeking the assistance of the Veteran's representative if necessary, to confirm that the Veteran remains at the last known address of record.  If it is determined that the Veteran's address has change, and such address is found, ensure that the address on file has been updated in appropriate VA systems.

2.  The AOJ should then send the Veteran and his representative a copy of all correspondence from VA that were returned as undeliverable, to specifically include the September 21, 2016.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected right shoulder disability, to specifically include records from Mary Howard Health Center.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  If any requested records are unavailable, the Veteran should be notified of such.

4.  Relevant ongoing VA treatment records, if any, should be obtained and associated with the claims file.  If relevant records do not exist, the claims file should be annotated to reflect such.

5.  The Veteran must be afforded a VA medical examination, with an examiner who has reviewed the entire claims file.  The examiner must interview the Veteran as to the current severity and symptoms of his right shoulder disability.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

The examiner must address range of motion, painful motion, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint.  All opinions must be supported by a detailed rationale in a typewritten report. 

6.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be noted whether any notice that was sent was returned as undeliverable.

7.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

8.  Then, adjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




